Citation Nr: 1713800	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-45 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an initial compensable rating for mood disorder, including sleep disturbance, anxiety, and depression. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1972 to July 1976 with additional active duty in the Colorado Air National Guard from April to May 1995, February to June 2003, and May to July 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that granted service connection and a noncompensable rating for a mood disorder, effective January 22, 2008, and denied service connection for bilateral hearing loss, tinnitus, residuals of a left Achilles tendon injury, skin disorder, joint disorder, and muscle disorder. 

In a November 2009 substantive appeal, the Veteran requested a Board hearing by videoconference from the RO; however, he withdrew the request in writing in November 2014. 

In May 2014, the RO granted service connection for bilateral hearing loss and tinnitus.  Therefore, these claims are no longer on appeal.

In a March 2015 decision, the Board denied service connection for residuals of a left Achilles tendon injury, chronic fatigue syndrome, muscle pain including as an undiagnosed illness, and joint pain as an undiagnosed illness.  The Board remanded the claim seeking service connection for skin problems, including as due to an undiagnosed illness.  At the same time, the Board denied entitlement to a compensable rating for a mood disorder including sleep disturbance, anxiety, and depression at any time since the effective date for service connection on January 22, 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), the portion of the Board's decision that denied a compensable rating for a mood disorder including sleep disturbance, anxiety, and depression at any time since the effective date for service connection on January 22, 2008.  In a May 2016 Memorandum Decision, the Court vacated this portion of the Board's decision and remanded the matter for action consistent with the Court's decision.  This issue is once again before the Board.
In a September 2015 rating decision, the RO granted service connection for eczematous dermatitis (claimed as skin problems) with an evaluation of 0 percent effective February 29, 2008.  The Board acknowledges that the Veteran has filed a timely notice of disagreement (NOD) with regard to the assigned effective date for the grant of service connection and the initial disability evaluation for his skin disability.  See August 2016 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of an SOC is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

Pursuant to August 2016 correspondence and a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in February 2017, the Board finds that the issue of TDIU has been raised.  In accordance with the Court's finding in Rice, the Board has included the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2016 Memorandum Decision, the Court determined that the October 2012 VA examiner provided no rationale for her conclusion that the Veteran's symptoms did not "interfere with occupational and social functioning or require continuous medication."  Rather, the Court found that the examiner addressed only whether the Veteran could accomplish the limited tasks he faced at that particular stage in his life, as opposed to whether his symptoms presented an interference with "occupational and social functioning" in general.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2004) (concluding that a medical opinion is not entitled to any weight "if it contains only data and conclusions").  The Court remanded the appeal for the Board to provide an adequate statement of reasons and bases for its reliance on the October 2012 VA examination, or to provide a new examination.

The Veteran has since submitted an Affidavit and a recent Psychological Evaluation Report, dated in January 2017, from Dr. E.D.B., Ph.D., that is suggestive of worsened current symptomatology, and informs as to the state of the Veteran's disability from 2008 to the present day.  Dr. E.D.B. ultimately concluded that the Veteran exhibited occupational and social impairment with reduced reliability and productivity due to depression since at least January 2008, and that he has been unable to maintain substantially gainful employment since that time.  This determination was based in large part on the Veteran's recent statements, attesting to having much more severe symptoms (to include suicidal thoughts) as far back as 2008, than as originally reported to a VA examiner at the time.  Given the Court's determination that the findings of the October 2012 VA examiner were not fully explained, that five years have passed since VA last assessed the severity of the Veteran's disability, and that inconsistencies exist between the Veteran's contemporaneous reports of symptoms and resulting medical assessments in 2008 as compared to those recently provided in retrospective reports and assessments submitted in 2017, the Board believes that an updated VA examination and opinion should be obtained to assess the current severity of the Veteran's disability, and to reconcile the discrepancies in the assessed degrees of psychiatric impairment found by VA examiners and Dr. E.D.B.   

The Board adds that on page two of Dr. E.D.B.'s report, it is noted that the Veteran has participated in group therapy but was dissatisfied with it, and has not participated in counseling.  On remand, the Veteran should be provided an opportunity to identify when and where his group therapy occurred, and to provide or authorize VA to obtain corresponding treatment reports. 

As noted above in the Introduction, the issue of entitlement to a TDIU is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  The issue of entitlement to a TDIU is inextricably intertwined with the claim for an increased rating currently on appeal because a hypothetical grant of the pending increased rating claim could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability percentage and because the Veteran contends that the issue on appeal interfere with him being able to secure substantially gainful employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

The Board notes that the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board acknowledges that in a January 2017 Psychological Evaluation Report, Dr. E.D.B. indicated that the Veteran's psychiatric disorder precluded employment; however, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Complete any appropriate notice and assistance for TDIU.

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claim, to include any period of group therapy as identified to Dr. E.D.B. in 2017.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

3.  After obtaining any outstanding treatment records regarding the Veteran's psychiatric disorder, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected mood disorder, including sleep disturbance, anxiety, and depression.  The claims file should be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims file was reviewed.  All tests deemed necessary by the examiner should be performed, and all findings set forth in detail. 

Importantly, the examiner should also provide responses to each of the following:

a.) Conduct a longitudinal review of the record and (to the degree possible) reconcile the discrepancies in the degree of psychiatric impairment found by the VA examiners in 2008 and 2012, and the degree of such impairment described by Dr. E.D.B. in his January 2017 report.

b.) Specifically comment on the GAF score provided by the October 2012 VA examiner (65) in light of depression screening results performed that same day, showing a PHQ-9 score of 16, suggestive of moderately severe depression.

c.) Provide your own opinion regarding the severity of the Veteran's psychiatric disability since January 2008; particularly, its impact on the Veteran's occupational and social functioning, and his activities of daily living.  


All opinions expressed should be accompanied by supporting rationale.

4.  If, after completion of instructions above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for any portion of the appeal period, the AOJ should refer the case to VA's Director of Compensation Services for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  Then, readjudicate the Veteran's claim for entitlement to an initial compensable evaluation for mood disorder, including sleep disturbance, anxiety, and depression and adjudicate the claim for TDIU.  If either benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




